Martin, J.:
For the reasons stated in People v. Weller (207 App. Div. 337), decided herewith, we reject the reasoning advanced in the Court of General Sessions so far as it is intended to show that there was no power to adopt the ordinance in question. We agree, however, that error was committed in the exclusion of evidence as set forth in the opinion in this case, reported in People v. Cohen (109 Misc. Rep. 622).
We, therefore, affirm the judgment of that court. We deem it unnecessary to consider the other points discussed in said opinion.
Smith and McAvoy, JJ., concur; Clarke, P. J., and Finch, J., concur in result.
Judgment affirmed.